DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 7, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudell et al. (US 5,839,981. Rudell hereafter) in view of Thiemann (US 5,855,372).
With respect to claim 1, Rudell discloses a water delivering device (Figs. 1-5) comprising: 
a main housing (24, 26, 30 and 44) to be mounted to a basketball net (12. Fig. 1); 
an actuator arm (44) including a proximal end (connected to rod 42) pivotally mounted to the main housing and a distal end extending outwards from the main housing, the actuator arm biased (by gravity or by a torsion spring. Col. 2, line 63 to Col. 3, line 5) to a neutral position and pivotable to a depressed position (Fig. 1) responsive to downward force applied to the distal end of the actuator arm by a basketball, wherein the actuator arm is resiliently biased to return to the neutral position after being struck by the basketball (Col. 2, line 63 to Col. 3, line 5); and 
a water delivering assembly mounted to the main housing, the water delivering assembly including a release mechanism with a nozzle (chute 30), wherein the proximal end of the actuator arm causes the release mechanism to open to release the water responsive to the actuator arm pivoting to the depressed position, and wherein the release mechanism closes (stop the flow) when the actuator arm returns to the neutral position, whereby the water delivering assembly releases a stream of water from the nozzle when the basketball strikes the distal end of the actuator arm.

However, Thiemann teaches a water spraying device (Figs. 1-3) comprising: a sensor (14) responsive to a basketball (42); and a sprayer assembly (32 and 34) including a valve (26) having a hose adapter (connected by the inlet hose) on an inlet (inlet of 26) and a nozzle (44) on an outlet thereof, wherein the valve is triggered to open to release a spray of water responsive to the sensor detecting a goal (Col. 4, lines 46-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a water spraying device and assembly, as taught by Thiemann, to Rudell’s water delivering assembly, in order to provide an alternative and simple water delivering assembly by spraying and less reloading water time (Col. 2, lines 29-43).
With respect to claim 15, Rudell’s water delivering device modified by Thiemann’s water spraying device and assembly, Thiemann further teaches wherein the sprayer assembly is integrally formed (connected as one system) so as to include the valve, the nozzle and the hose adapter.
With respect to claim 16, Rudell’s water delivering device modified by Thiemann’s water spraying device and assembly, Thiemann further teaches wherein the inlet of the valve is for supplying water to the sprayer assembly.

With respect to claim 19, Rudell’s water delivering device modified by Thiemann’s water spraying device and assembly, Rudell and Thiemann discloses wherein the nozzle (chute location of Rudell now replaced with nozzle 44 of Thiemann) is configured (capable of) so that water sprayed out of the nozzle falls substantially within a basketball key area (area around the hoop 12 and pole 16 of Rudell) below the basketball net upon which the water spraying device is mounted.
With respect to claim 20, Rudell’s water delivering device modified by Thiemann’s water spraying device and assembly, Thiemann teaches wherein the nozzle is configured to (capable of) produce a fine mist (when the water pressure increases).

Claims 3-6, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being  unpatentable over Rudell in view of Thiemann and further in view of Mower et al, (US 5,294,913. Mower hereafter).
With respect to claims 3-6, Rudell and Thiemann discloses the water spraying device as in claim 2 except for wherein the valve is a push button valve, and wherein the proximal end of the actuator arm includes a valve pusher shaped to depress the push button valve upon the actuator arm pivoting to the depressed position, and wherein the push button valve returns to a closed position when the actuator arm returns to the neutral position.; and wherein the main housing includes a first bracket, 
However, Mower teaches a device (score registering assembly 22. Figs. 1-8) comprising: a main housing (82) to be mounted to a basketball net (Fig. 1); an actuator arm (80) including a proximal end (adjacent 82) pivotally mounted to the main housing and a distal end extending outwards from the main housing, the actuator arm biased to a neutral position (ready position. shown in FIG. 7 by solid lines) and pivotable to a depressed position (reactive position. shown in FIG. 7 by phantom lines) responsive to downward force applied to the distal end of the actuator arm by a basketball; and a counting assembly mounted to the main housing, the counting assembly including a switch (switch 78 to replace the actuating valve of Rudell and Thiemann), wherein the switch is triggered to count responsive to the actuator arm pivoting to the depressed position. Mower further teaches switch is a push button switch, and wherein the proximal end of the actuator arm includes a switch pusher (cam 88) shaped to depress the push button switch upon the actuator arm pivoting to the depressed position, and wherein the push button valve returns to a closed position when the actuator arm returns to the neutral position. (claim 3); and wherein the main housing includes a first bracket (left foot 96 and left casing 82), and wherein the count assembly is mounted to the first bracket (claim 4), wherein the first bracket includes an opening (Figs. 6 and 7) through which a push button (contact 84) of the push button switch protrudes to allow 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a push button switch (valve) with main housing, brackets and opening, as taught by Mower, to Rudell and Thiemann’s valve, in order to provide an alternative valve/switch (Fig. 7). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a push button switch/valve because these devices are well known in the art.  A skilled artisan would have had a reasonable expectation of success in using a push button switch/valve because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use a push button switch/valve because such a change is a mere alternative and functionally equivalent switch/valve.  And because such a change would only produce an expected result, i.e, activate an action upon a detected signal.  The use of alternative and functionally equivalent switch/valve would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claims 8, 9 and 11, Rudell and Thiemann discloses the water spraying device as in claim 1 except for wherein the water spraying device further comprises a flat pad disposed proximate the distal end of the actuator arm; wherein the 
However, Mower teaches an actuator arm (80) for a basketball scoreboard comprises a flat pad (See enlarged Fig. 1 with additional annotations below) disposed proximate a distal end of the actuator arm (Claim 8), wherein the flat pad of the actuator arm includes a pad edge guard attached around a periphery thereof (Claim 9); and wherein the flat pad is situated below and centered on a rim of the basketball net upon which the basketball scoreboard device is mounted (Claim 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an actuator arm with pad and pad edge guard, as taught by Mower, to Rudell’s actuator arm, in order to provide a sturdy and durable actuator arm (Col. 9, line 52).
With respect to claims 12 and 13, Rudell and Thiemann discloses the water spraying device as in claim 1 except for the water spraying device further comprising a pair of mounting clamps, wherein the main housing is to be mounted by the pair of mounting clamps to a back plate of a rim of the basketball net (claim 12); and the device further comprising a pair of thumb screws, the pair of mounting clamps to be attached to the main housing by the pair of thumb screws (claim 13).
However, Mower teaches a device (score registering assembly 22. Figs. 1-8) comprising: a main housing (82) to be mounted to a basketball net (Fig. 1); the device further comprising a pair of mounting clamps (92), the main housing to be mounted by the pair of mounting clamps to a back plate (94 in Fig. 6) of a rim of the basketball net 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the housing with the pair of mounting clamps as taught by Mower, to Rudell and Thiemann’s housing and nozzle, in order to secure the device to the rim of the basketball net (Fig. 6).

    PNG
    media_image1.png
    446
    728
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on December 7, 2021 have been fully considered but they are not persuasive. The Applicant argues “If Rudell's system were modified to replace the container 26 and latch 24 with a system in which the ratchet 34 triggers a "diverting valve" as taught by Thiemann, the combination would not provide for "wherein the valve closes when the actuator arm returns to the neutral position", since Rudell's ratchet 34 does not return to a neutral position when the trigger 44 returns to an neutral position.” The Examiner respectfully disagrees. The combination elaborated above is to replace Rudell’s water delivering assembly with Thiemann’s water spraying device and assembly. The concept of opening (allowing the flow) and closing (stopping the flow) is disclosed by Rudell’s in Col. 2, line 63 to Col. 3, line 5, where “the pawl 44 moves back in a downward direction under the force of gravity.  Alternatively, the trigger 44 and rod 42 may have a torsion spring which biases the pawl 40 back to the original position.  The detent 38 maintains the new upward position of the ratchet 34 even when the pawl 40 moves down to the original position.” The original position is the neutral position. Therefore, it is the Examiner’s sincere belief that the combination is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. 
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 18, 2021